Citation Nr: 0820691	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-37 578 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits from the award of total disability compensation 
based on unemployability (TDIU) effective May 22, 2004.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Waco 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA), which, denied the appellant entitlement to 
attorney fees from past due benefits.  The past due benefits 
stem from a July 16, 2007 decision, which pursuant to an 
earlier June 2007 Board decision, granted entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU), assigning an effective date of May 
22, 2004.    



FINDINGS OF FACT

1.  The appellant's representation on the veteran's claim for 
TDIU was all undertaken prior to the issuing of a final Board 
decision on the veteran's claim for TDIU.

2.  The only Board decision regarding the TDIU issue was the 
grant of benefits.  



CONCLUSION OF LAW

The criteria for the payment of attorney's fees from past due 
benefits are not met.  38 U.S.C.A. § 5904 (West 2002); 38 
C.F.R. § 20.609 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court of Appeals for Veteran's 
Claims (Court) has held that VA's duties to notify and assist 
do not apply to cases where, as here, the applicant is not 
seeking benefits under Chapter 51 of Title 38 of the United 
States Code, but rather, is seeking a decision regarding how 
benefits will be distributed under another Chapter, i.e., 
Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).



II.  Procedural Background

In September 2001, the Board denied the veteran's claim for 
an increased rating for service-connected osteomyelitis and 
left leg injury residuals.  The veteran appealed and in 
August 2003 pursuant to a joint motion for remand, the Court 
ordered the September 2001 decision vacated and remanded to 
the Board.  The veteran was not represented by the appellant 
in this proceeding but by another attorney.  

In March 2004 the appellant sent a letter notifying the RO 
that the veteran had employed him to represent the veteran in 
the "remanded claims for increase."  Then in June 2004 the 
Board remanded the veteran's claim for an increased rating 
for left leg injury residuals to the RO and denied the 
veteran's claim for an increased rating for osteomyelitis.  
In the introduction to the June 2004 decision, the Board 
indicated that the veteran's claim for TDIU was not in 
appellate status.  Consequently, it referred this issue to 
the RO for initial consideration and review.  In August 2004 
the appellant sent a letter to the RO, essentially noting 
that he was also representing the appellant in his claim for 
TDIU and that this claim needed to be provided with initial 
consideration.  The RO then issued a September 2005 decision 
denying entitlement to TDIU, which the veteran and appellant 
appealed.  In January 2006 the Board remanded the claim for 
TDIU for extraschedular consideration.  After such 
consideration the claim was once again denied and the veteran 
and appellant once again appealed to the Board.  In June 2007 
the Board granted entitlement to TDIU on an extraschedular 
basis and the July 2007 RO decision then implemented this 
finding by granting TDIU and assigning an effective date of 
May 22, 2004, resulting in the accrual of past due benefits.  
Then in the August 2007 decision the RO found that the 
appellant was not entitled to attorney's fees based on these 
past due benefits essentially because there had been no Board 
decision on the TDIU issue prior to the appellant 
representing the veteran on this claim.        



III.  Law and Regulations

A claimant may have attorney representation for the 
prosecution of claims for VA benefits. 38 U.S.C.A. § 5904(a). 
An attorney may charge a fee for such representation only if 
specified statutory and regulatory criteria are satisfied.  
The statutory and regulatory criteria pertaining to VA fee 
agreements changed effective June 23, 2008.  See 73 Federal 
Register 29852-29880.  Given that the attorney representation 
in the instant case occurred entirely before the effective 
date of the final rule, however, the old statutory and 
regulatory provisions pertaining to payment of attorney fees 
from past due benefits apply.  See 38 U.S.C.A. § 5904; 
38 C.F.R. § 20.609(c).

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one- 
year period beginning on that date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met:  (1) a final 
decision has been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, (i.e., there was a 
qualifying fee agreement within that time period).  38 C.F.R. 
§ 20.609(c); see also In re Mason, 13 Vet. App. 79, 83-86 
(1999).  It also provides that a copy of the fee agreement 
must be filed with the Board (the regulation provides the 
specific address) within 30 days of its execution.  See 38 
C.F.R. § 20.609(g).

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past- 
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such agreement will be 
honored by VA only if the following conditions are met:  (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h).  
Additionally, the attorney must notify the agency of original 
jurisdiction (i.e., the RO) of the existence of the agreement 
within 30 days of its execution.  38 C.F.R. § 20.609(h)(4).

Past-due benefits means a nonrecurring payment resulting from 
a benefit, or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the 
lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3).

IV.  Analysis

The controlling statute and regulations clearly indicate that 
an attorney cannot collect fees from past due benefits for 
services provided prior to the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
In the instant case, the only final decision made by the 
Board on the TDIU claim was the one that granted the benefit.  
Consequently, the appellant only provided services prior to 
the date of the Board decision as once the decision had been 
made, the benefit sought had been granted.  Consequently, he 
is not entitled to attorney fees pursuant to his 
representation of the veteran on the matter of "entitlement 
to TDIU."
In making this finding the Board notes that the appellant is 
also representing the veteran on a separate claim for an 
earlier effective date for the TDIU rating and the Board has 
issued a separate, contemporaneous, favorable decision on 
this other claim.  The Board is not making a finding whether 
the appellant is entitled to attorney's fees from past due 
benefits as a result of this favorable finding and would only 
do so if such fees were denied by the RO and then the RO 
decision was appealed by the appellant.    


ORDER

The appeal seeking payment of attorney's fees by VA from 
past-due benefits awarded the veteran pursuant to the 
assignment of a TDIU rating effective May 22, 2004, is 
denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


